Judgment unanimously affirmed, with costs. Memorandum: These are cross appeals, on the grounds of inadequacy and excessiveness, from a judgment of the Court of Claims awarding $208,650 for a total taking of land with improvements. The decision fails to disclose the computations employed by the court in arriving at the valuation. However the record contains sufficient evidence to sustain the award. Though there was conflicting evidence as to value, the award is within the range of expert testimony. In these circumstances we should not modify the award. (Matter of Huie [Merrill—City of New York], 282 App. Div. 819, affd. 306 N. Y. 951.) In affirming the judgment we have used the economic approach. The estimates of average rental value per square foot were $1.10 by the claimant’s expert and $.50 by the State’s expert. We have assigned the following rental values and have arrived at an average value per square foot of $.78, which is between the figures reached by the experts: Basement (3,600 sq. ft.) at $.50 per sq. ft.— $1,800; First floor (7,050 sq. ft.) at $1.25 per sq. ft.— $8,812.50; Second floor (6,618 sq. ft.) at $.90 per sq. ft.— $5,956.20; Third floor (7,050 sq. ft.) at $.75 per sq. ft.— $5,287.50; Fourth and fifth floors (14,100 sq. ft.) at $.58 per sq. ft.— $8,178; Total — $30,034.20. Deducting a vacancy allowance of $1,501.70 (5%) and expenses of $11,421 produces a net rental income of $17,111.50. Of this figure we attribute- a return of 6.8% to land (valued at $121,150), or $8,238.20, leaving $8,873.30 attributable to the improvements. Capitalizing this at 10.1%, we arrive at a value for the building of $87,854.45. Adding to this the land value of $121,150, we affirm the total award found by the court of $208,650. (Appeals from judgment of Court of Claims, in claim for damages for permanent appropriation.) Present — Del Vecchio, J. P., Witmer, Gabrielli and Henry, JJ.